By- the Court

GileillaN, Oh. J.
In the court below all the defendants except McCanna made default; he answered and plaintiff replied. The cause came on for trial and after plaintiff had introduced his evidence and rested, McCanna moved on the pleadings that the action be dismissed as to him. The court sustained the motion, and plaintiff excepted. The ruling of the court was reduced to the form of an order of dismissal and entered, and from this order plaintiff appeals. The objection is made here that the order is not appealable. An appeal does not lie from the rulings or decisions of the district court made in the course of a trial; the appeal must be from the judgment, or from the order on a motion for a new trial. Von Glahn vs. Sommer, 11 Minn., 203; Hulett vs. Mattison, 12 Ib., 349.
The appeal is dismissed.